Citation Nr: 1231735	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  91- 40 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression, to include as secondary to service-connected third degree burns of the right ankle and foot, status post skin grafting of the right ankle with traumatic arthritis.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for folliculitis.

3.  Entitlement to an initial rating in excess of 10 percent for pes planus.

4.  Entitlement to a rating in excess of 10 percent for lumbosacral strain, from September 23, 2002, to October 20, 2002.

5.  Entitlement to a rating in excess of 20 percent for lumbosacral strain, from October 21, 2002.

6.  Entitlement to a rating in excess of 40 percent for lumbosacral strain, from November 21, 2008.

7.  Entitlement to service connection for folliculitis.

8.  Entitlement to service connection for a right ear disability.

9.  Entitlement to an increased rating for hypertension, currently rated as 10 percent disabling.

10.  Entitlement to an increased rating for third degree burns of the right ankle and foot, status post skin grafting of the right ankle with traumatic arthritis, currently rated as 10 percent disabling.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran had active service from March 1981 to March 1985.  He also had active duty for training from August 4, 1986, to August 15, 1986.  

These matters come before the Board of Veterans' Appeals (BVA or Board) from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Jackson, Mississippi.

There is an extensive procedural history to these matters, which was explained at great length in the December 2007 Board decision.  A brief synopsis of the relevant history is provided below.

In a November 1994 rating action, the RO granted service connection for chronic lumbosacral strain and assigned a 10 percent evaluation effective from August 16, 1986.  In a February 1997 rating decision, the RO granted service connection for pes planus.  A noncompensable evaluation was assigned, effective August 27, 1990.  

In June 1998, the Board declined to reopen a previously denied claim of entitlement to service connection for folliculitis.  The Board also remanded the claims of entitlement to higher initial ratings for chronic lumbosacral strain and pes planus.  The Veteran appealed the June 1998 Board decision to the Court of Appeals for Veterans Claims (Court), which in a November 1999 decision, affirmed the Board's decision as it related to the new and material claim for folliculitis.  The Veteran appealed the Court's decision to the United States Court of Appeals for the Federal Circuit (Federal Circuit).  In February 2001, the Federal Circuit affirmed the Court's determination with respect to this issue.

In September 2003, the Board remanded the issues of entitlement to an initial evaluation in excess of 10 percent for chronic lumbosacral strain and an initial compensable evaluation for pes planus for additional development.  

In a November 2005 rating decision, the RO denied claims of entitlement to service connection for depression and chest pain.  The RO also determined that new and material evidence had not been received to reopen claims of entitlement to service connection for PTSD and folliculitis.  

The Veteran testified before Decision Review Officers (DROs) at hearings held in November 2005 and April 2006.  He also testified before the undersigned at a February 2007 hearing.  Transcripts of these hearings are of record.  

In a December 2007 decision, the Board denied a number of the Veteran's claims including service connection for PTSD, chest pain, and an initial compensable rating for pes planus; dismissed one claim; and granted, in part, the Veteran's claim for an initial rating in excess of 10 percent for lumbosacral strain.  The Board also remanded the Veteran's claims for new and material evidence for service connection for folliculitis, and service connection for a right ear disability.  The Veteran appealed the Board's decision to the Court.  In October 2009, the Court issued a Memorandum Decision that vacated and remanded part of the Board's December 2007 decision.  

In an October 2010 decision, the Board remanded a claim of entitlement to service connection for folliculitis; and claims for entitlement service connection for a right ear disability, an acquired psychiatric disorder to include PTSD and depression, and a disability manifested by chest pain.  The Board also remanded claims of entitlement to a higher initial rating for lumbosacral strain and entitlement to an initial compensable rating for pes planus.  The appeal in regards to these claims has now been returned to the Board for further action.  

In a rating decision issued in November 2011, the RO granted service connection for chest pain.  As such, this issue is no longer on appeal.  In the November 2011 rating decision, the RO also granted an initial rating of 10 percent for the service-connected pes planus, effective from August 27, 1990.

A December 2010 VA psychiatric examination report indicates that the Veteran may be unable to work because of his psychiatric disability.  As the Board is granting service connection for an anxiety disorder, a claim of entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU) is raised by the record.  As this claim has not been developed for appellate review, the Board refers it to the RO for appropriate action.

Finally, in February 2012, following the issuance of the most recent Supplemental Statement of the Case (SSOC), the Veteran submitted additional evidence in support of his claim without a waiver.  In a statement received in June 2012, the Veteran requested that the appeal be remanded to the RO for initial consideration of this evidence.  However, the Board finds that with respect to the issues currently being adjudicated herein, the evidence submitted is duplicative of the evidence already of record.  Accordingly, the Board need not remand the appeal for initial RO consideration of this evidence prior to the adjudication of these issues.  See 38 C.F.R. § 20.1304(c) (2011).  

The issues of entitlement to higher initial ratings for the service-connected lumbosacral strain; and entitlement to service connection for folliculitis and a right ear disability; and entitlement to increased ratings for hypertension and third degree burns of the right ankle and foot, status post skin grafting of the right ankle with traumatic arthritis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, an anxiety disorder had its onset in service.

2.  The preponderance of the evidence shows that an acquired psychiatric disorder other than anxiety disorder, to include dysthymic disorder, intermittent explosive disorder, and PTSD, did not have onset in service and is not causally related to service.

3.  In decisions issued in September 1988, June 1998, and April 2002 the Board declined to reopen the previously denied claim for service connection for folliculitis.

4.  The evidence received since the April 2002 rating decision is new and raises a possibility of substantiating the claim.

5.  Since the grant of service connection, bilateral pes planus has been manifested by no more than chronic pain on manipulation and use without objective evidence of marked deformity, swelling on use, or characteristic callosities.

CONCLUSIONS OF LAW

1.  An anxiety disorder was incurred as a result of military service.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011). 

2.  A psychiatric disability other than anxiety disorder was not incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).

2.  The September 1988, June 1998, and April 2002 Board decisions that declined to reopen the previously denied claim for service connection folliculitis are final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.1100 (2011).

3.  The evidence received since the April 2002 Board decision is new and material; the claim of entitlement to service connection for folliculitis is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2011).  

4.  The criteria for an initial evaluation in excess of 10 percent for bilateral pes planus have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71a, DC 5276 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and assist the Veteran in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this decision, the Board grants service connection for an anxiety disorder, which represents a complete grant of the benefit sought on appeal.  The Board also reopens the Veteran's claim for folliculitis and remands the matter for additional development.  As such, no discussion of VA's duty to notify and assist is necessary with respect to those issues.  Further, the claim for a higher initial rating bilateral pes planus arises from disagreement with the initial disability rating assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service, VA, and private treatment records have been obtained and he was provided with VA examinations.  The Board finds that the examination reports are adequate for the purposes of deciding the claims on appeal because the examiners conducted physical examinations, reviewed the medical history, and described the disabilities in sufficient detail so that the Board's evaluation is an informed determination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  He has not indicated there are any additional records that VA should seek to obtain on his behalf.  No further assistance to develop evidence is required.  

The Veteran was also provided with hearings related to his present claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires the Decision Review Officer (DRO) and Veterans Law Judge (VLJ) who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the DROs and VLJ explained the issues on appeal and sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding.  They also solicited information from the Veteran so that he was able to clarify his contentions and provide pertinent evidence as to the nature and severity of symptoms associated with his disabilities.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the RO or Board hearings regarding his claims.  As such, the Board finds that, consistent with Bryant, the DROs and VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

Finally, the appeal was remanded for additional development in September 2003, December 2007, and October 2010.  There has been substantial compliance with the remand directives.  To the extent that any of the remand instructions were not complied with, these matters are addressed in the remand section.

II. Service Connection

The Veteran seeks service connection for an acquired psychiatric disorder, to include PTSD and depression.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

Service connection may be granted on a presumptive basis for certain chronic disabilities, including psychoses, when they are manifested to a compensable degree within the initial post-service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Service treatment records include a December 1982 treatment report indicating that the Veteran had several episodes consistent with passive aggressive behavior over the past year.  A provisional diagnosis of passive aggressive personality type was rendered.  The remainder of the service treatment records is negative for any psychiatric complaints or treatment.  A March 1985 separation examination was normal, and the Veteran denied symptoms of depression, excessive worry, and nervous trouble of any sort in a Report of Medical History completed at that time.  

Post-service medical records include a March 1989 VA outpatient treatment report that shows complaints of depression.  

The Veteran had a VA examination in July 1997.  Following claims file review and interview he was diagnosed with dysthymic disorder and passive aggressive personality disorder.  The examiner indicated that the Veteran did not satisfy the criteria used for a diagnosis of PTSD.  A nexus opinion was not provided.

The Veteran was diagnosed with dysthymic disorder during a VA examination in May 2006.  The VA examiner in May 2006 explicitly stated that he was unable to relate the Veteran's current mood disorder to his experiences in service.  The examiner did not, however, opine as to whether the mood disorder was secondary to any of the Veteran's service-connected disabilities.  For this reason, the Board remanded the claim in October 2010 so the Veteran could undergo another VA examination.  

The Veteran underwent a VA psychiatric examination in December 2010.  His claims file was reviewed in detail, as were the VA treatment records available electronically.  The VA examiner's findings were quite extensive, and for this reason only the most pertinent findings are noted herein.  Following a detailed interview and clinical evaluation of the Veteran, the examiner provided the following diagnoses: intermittent explosive disorder (this was the primary diagnosis) and anxiety disorder, not otherwise specified (NOS).  The examiner explained that the Veteran does not have a diagnosis of PTSD that conforms to the DSM-IV criteria.  Specifically, while he has a traumatic experience as described in the VA examination report, he does not have sufficient symptoms to meet the criteria C for the diagnosis of PTSD.  Therefore, his diagnosis is more consistent with anxiety disorder, NOS.  The examiner further opined that the anxiety disorder is as least as likely as not related to the incident in which he was injured while in the Navy.  The diagnosis of intermittent explosive disorder was not related to the Veteran's military experiences or any of his service-connected disabilities.  The rationale, in brief, was that there was evidence by the Veteran's report of some conduct problems as a child and as an adolescent where he reports getting into fights.  The examiner further opined that the Veteran did not have a primary mood disorder such as a depressive disorder or bipolar disorder.

Based on the evidence, service connection for an acquired psychiatric disorder is warranted.  The competent medical evidence shows that a current disability exists.  The record reflects various psychiatric diagnoses such as anxiety disorder, dysthymic disorder, intermittent explosive disorder and PTSD.  Thus, the first element of a service connection claim is satisfied.  In addition to current diagnoses, a causal nexus has been established.  The medical evidence supports finding that a nexus exists between the current anxiety disorder and service.  The December 2010 VA examiner's opinion is considered competent and probative as she was fully informed of the Veteran's medical history and provided a fully articulated opinion that was supported by a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Thus, the required nexus is met.  For these reasons, and in resolving all doubt in the Veteran's favor, the competent and probative evidence of record establishes that the Veteran is entitled to service connection for anxiety disorder.  In reaching this conclusion, the Board has applied the benefit- of-the-doubt doctrine.  38 U.S.C.A. 5107(b). 

The Board finds, lastly, that service connection is not warranted for an acquired psychiatric disorder other than anxiety disorder, to include dysthymic disorder, intermittent explosive disorder, and PTSD.  These disorders are not shown to have been diagnosed in service, and there is no evidence of any diagnosed psychiatric disorder within one year of discharge from service.  Also, the May 2006 and December 2010 VA examiners opined that these psychiatric disorders are not related to the Veteran's military service.  These opinions are competent and persuasive.  The December 2010 VA examination report was detailed and comprehensive in nature and was supported with thorough, clear, and well-analyzed clinical rationales.  The Board notes that there is no other medical opinion to the contrary and that as a lay person the Veteran is not competent to diagnose psychiatric disability.  Moreover, the Board finds that a psychiatric disability is related to service.  In light of the foregoing, the Board concludes that service connection is not warranted for dysthymic disorder, intermittent explosive disorder, and PTSD.

III. Reopened Claim

The Veteran seeks to reopen his previously denied claim of service connection for folliculitis.

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  See 38 U.S.C.A. § 7105.  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the agency of original jurisdiction by the Board without consideration in that decision in accordance with the provisions of § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

The Federal Circuit has found that § 3.156(b) requires that VA evaluate submissions received during the relevant period to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  Significantly, absent any indication in the record that this analysis occurred, the Federal Circuit explained that it was particularly reluctant to presume that the VA considered, but rejected, the possibility that a submission contained new and material evidence relating to an earlier claim.  Id. at 1368.  The Federal Circuit noted the Board's statutory obligation to provide a written statement of its findings and conclusions, and the reasons or bases for those findings and conclusions, on all material issues of fact and law presented on the record.  Id.

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decisionmakers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  

Service connection for folliculitis was denied in a September 1988 Board decision on the basis that the medical evidence failed to establish that chronic identifiable residuals of folliculitis existed.  It was determined that the medical evidence showed an episode of folliculitis during military service that had resolved without recurrence.  38 U.S.C.A. §§ 7103, 7104 (a); 38 C.F.R. § 20.1100.  

The Veteran sought to reopen the claim in December 1996.  In a June 1998 decision, the Board denied the claim on the basis that new and material evidence showing a causal nexus between folliculitis and service had not been established.  In a November 1999 Court memorandum decision, the June 1998 decision was affirmed with respect to this particular issue.  The Veteran appealed the Court's decision to the Federal Circuit, which in February 2001, affirmed the Court's decision with respect to this issue.

In April 2002, the issue of reopening the claim was before the Board again.  The Board denied the claim on the basis that while some new evidence had been received, none of the medical evidence established that folliculitis was incurred or aggravated during military service.  38 U.S.C.A. §§ 7103, 7104 (a); 38 C.F.R. § 20.1100.  

The RO received the instant petition to reopen the claim in March 2005.  The Board observes that some of the evidence received since the April 2002 Board decision is new, as it was not previously considered by the RO or the Board.  Of particular note is the February 2007 transcript of hearing testimony addressing whether the Veteran has folliculitis that is etiologically related to service.  The Veteran testified to having a continuity of folliculitis symptoms since service.  His statement is presumed credible for the purposes of reopening the claim.  Also, a March 2008 VA treatment record shows a finding of 'dermatitis that seems to occur with shaving.'  Since the lack of evidence demonstrating a causal nexus was the basis for the denial of the claim in the prior decision, this new evidence clearly relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.303 (2011).  The Board further finds that this newly submitted evidence at least triggers the duty to assist by providing a medical opinion.  Accordingly, new and material evidence has been received to reopen the claim for service connection for folliculitis.  The Veteran's appeal to this extent is allowed.  

IV. Higher Ratings

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where the appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Also, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran seeks entitlement to a higher initial rating for pes planus.  This disability is currently rated as 10 percent disabling under 38 C.F.R. § 4.71a, DC 5276 from August 27, 1990.  A 10 percent rating is assigned for moderate pes planus with the weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, whether unilateral or bilateral.  A 20 percent rating is assigned for severe unilateral pes planus with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indications of swelling on use, and characteristic callosities.  A 30 percent rating is assigned for severe bilateral pes planus.  A maximum 30 percent rating also is assigned for pronounced unilateral pes planus with marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, and not improved by orthopedic shoes or appliances.  A maximum 50 percent rating is assigned for pronounced bilateral pes planus. Id. 

Diagnostic Codes 5277 through 5283 apply to other disabilities of the foot, such as weak foot (DC 5277), claw foot (DC 5278), metatarsalgia (DC 5279), hallux valgus (DC 5280), hallux rigidus (DC 5281), hammer toe (DC 5282) and malunion or nonunion of tarsal or metatarsal bones (DC 5283).

Diagnostic Code 5284 provides ratings for residuals of other foot injuries. Moderate residuals of foot injuries are rated 10 percent disabling; moderately severe residuals of foot injuries are rated 20 percent disabling; and severe residuals of foot injuries are rated 30 percent disabling.  A Note to DC 5284 provides that foot injuries with actual loss of use of the foot are to be rated 40 percent disabling.

VA treatment records dated from August 1990 to the present are negative for findings of edema, callosities, ulcers, or lesions on the bilateral feet.  An October 1991 VA treatment report revealed that there was no swelling or localized tenderness of the feet.  

A June 1998 VA examination report shows the Veteran noted a history of a burn injury to his right foot when he fell in a vat of boiling water.  He underwent split thickness skin grafts to the right ankle burn area.  He reported pain on the medial and anterior aspect of right ankle with activity but had no complaints with respect to the left foot.  Physical examination revealed a normal gait.  He could walk on his heels and toes without difficulty.  He also was able to squat and rise from a squat without assistance.  No corns or calluses were noted on his feet.  X-rays showed his longitudinal arches were flat, bilaterally.  The diagnosis was pes planus, congenital, bilateral.

A June 1998 x-ray of both feet revealed some flattening of the longitudinal arches, bilaterally.  No other significant bony or soft tissues abnormalities were noted on either side.  Joint spaces were well maintained.

An August 2002 VA examination report shows the Veteran noted some limitation of motion in the right ankle status post his right ankle burn injury and skin grafts.  His right ankle also inverted easily and he noted pain with prolonged standing.  He stated that his shoes wore unevenly.  On physical examination, his gait was normal.  He could walk on his heels and toes without difficulty.  He was also able to squat and rise from a squat without assistance.  No corns or calluses were noted on his feet.  No motor weakness was noted in his lower extremities.  The examiner observed mild pes planus in both feet with 10 degrees of inversion and 10 degrees eversion.  There was no swelling, deformity, corns or calluses.  The Veteran was able to perform a one-legged stance on both feet indicating that his posterior tibial tendon is intact and he did not have a developmental or degenerative flatfoot.  The soles of his shoes were studied and there was no difference noted between the two. 

A September 2003 treatment note reflects that the Veteran was prescribed shoe inserts (an Apex gel MT cushion) for his pes planus.

Upon VA examination in May 2006, the Veteran reported pain in his feet, mostly on the right.  He denied use of shoe inserts or corrective shoes.  He did not take medication for his feet.  On physical examination, he demonstrated no functional impairment in standing or walking.  There was no change in weight bearing or non-weight bearing alignment.  There was no malalignment of the Achilles tendon and no deformity in the forefoot or midfoot.  The examiner commented that the Veteran had "very minimal" flat feet.  There was no evidence of abnormal weight bearing and no pain on manipulation.  X-rays of both feet were within normal limits and there was no pes planus.

At a February 2007 Board hearing, the Veteran stated that he had pain all over his foot, that his posture had been affected by the condition, and that his feet were pointing inward.

A July 2009 VA examination report shows the Veteran noted pain in both feet that was worse with standing.  He stated that his ability to walk was decreased from 5 miles to 1/4 mile due to pain in his feet.  He clarified that the foot pain, in addition to his back pain, limited his ability to walk.  The pain in his feet was mostly in the plantar surface of the heels and in the ankles anteromedially.  He wore shoe inserts with mild relief.  He used ankle braces to keep his ankles from giving way or rolling to the side.  He did not use any other assistive device.  He also reported swelling of his right foot with prolonged standing.  On physical examination, pes planus was present, especially with standing.  Manipulation of the distal foot was normal bilaterally without pain.  Palpation of the arches revealed pain in the right ankle.  There was no objective pain noted on the left or right, except right arch palpation.  There was turning-in of the right ankle, slight on the left.  This was a rotation that was partly corrected by his splints (lace-type ankle braces with Velcro straps).  There were no calluses or other skin lesions except athlete's foot and scaling of the skin.  No edema or weakness was noted.  The diagnosis was pes planus, bilateral, with rotation of the ankle, more symptomatic on right, mildly symptomatic on left.  The examiner was unable to estimate function during a flare-up without undue speculation.

Upon consideration of the evidence, the Board finds that the preponderance of the evidence is against a finding of entitlement to an evaluation in excess of 10 percent at any time during the appeal.  Since the grant of service connection, the Veteran's bilateral pes planus disability has primarily manifested with subjective complaints of chronic pain and limited endurance.  The Veteran's pain on manipulation and use, and subjective symptoms of limited endurance are contemplated by the current 10 percent disability rating.  The cumulative objective evidence does not reflect a gait abnormality, swelling on use, characteristic callosities, a marked foot deformity, or any muscle spasm of the tendo Achilles on palpation - such that higher ratings are warranted.  Moreover, upon considering evident functional impairment factors (i.e., pain and limited endurance), as well as the severity and frequency his bilateral foot symptoms, the Board concludes that this 10 percent disability evaluation adequately portray the level of the Veteran's pes planus-related functional impairment.  In the absence of objective evidence of a severe, marked deformity or swelling on use, a higher evaluation of 30 percent is not warranted for any period during for the entire duration of the appeal. 

The Board has considered whether other diagnostic codes are applicable, however, the Veteran is not service-connected for claw foot or malunion or nonunion of the tarsal or metatarsal bones, nor are these disabilities shown by the evidence.  Thus, Diagnostic Codes 5276, 5278, and 5283 are inapplicable.  Moreover, the criteria for weak foot, metatarsalgia, hallux valgus, hallux rigidus, and hammer toes only provide 10 percent maximum evaluations.  Therefore, higher ratings cannot be assigned pursuant to Diagnostic Codes 5277, 5279, 5280, 5281 and 5282.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the rating criteria adequately contemplate the manifestations of the Veteran's pes planus disability.  The service-connected pes planus manifests with subjective complaints of chronic pain and stiffness that increases with use.  The respective rating criteria for each disability are therefore adequate to evaluate the Veteran's disability and referral for consideration of an extraschedular rating is not warranted.  


ORDER

Service connection for an anxiety disorder is granted. 

Service connection for psychiatric disability other than anxiety disorder is denied.

New and material evidence has been received to reopen the claim of entitlement to service connection for folliculitis; the claim is reopened.  

An initial rating in excess of 10 percent for bilateral pes planus is denied.


REMAND

The Veteran seeks entitlement to a higher rating for service-connected lumbosacral strain.  In Supplemental Statements of the Case (SSOCs) dated in November 2004 and February 2005, the RO references a March 4, 2004, VA spine examination that was conducted at the Jackson VA Medical Center (VAMC).  There is no copy of examination report in the claims file.  This report is not otherwise available for the Board's review via Virtual VA.  As such, there is a pertinent VA treatment record that has not been associated with the claims folder but is constructively before the Board, and needs to be obtained.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); see also 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  On remand, the RO should locate a copy of this report and associate it with the claims file.  

The Board further notes that the Veteran's last spine examination was in May 2009.  Although he has not alleged a worsening since the last examination, in light of the evidence of records and the Veteran's contentions he should be afforded a contemporaneous VA examination to assess the current nature, extent and severity of this disability.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  

The Veteran seeks service connection for folliculitis.  Service treatment records show the Veteran was treated for folliculitis.  The Veteran has testified that his skin breaks out periodically and that he has had symptoms of folliculitis since service.  At least one VA outpatient treatment record indicates a finding of dermatitis that seems to occur with shaving.  The Board notes that, to date, VA has neither afforded the Veteran an examination nor solicited a medical opinion as to the onset and/or etiology of his folliculitis.  Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical examination and/or obtain a medical opinion when there is: (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus on remand, the Veteran must be provided a VA examination and the examiner should indicate whether the Veteran has a current folliculitis condition that is related to his military service, including the folliculitis treated in service. 

The Veteran seeks service connection for a right ear disability.  Service treatment records show treatment for otitis externa in September 1981.  He reports having right ear problems since discharge from service.  

The Veteran underwent a VA examination in July 2009.  The VA examiner stated that the Veteran currently had no right ear diagnosis and that he could find no evidence of hearing loss or a right ear condition in the Veteran's records.  In October 2010, the Board remanded the claim for a new examination upon finding that the July 2009 VA examination report was inadequate.  The Veteran underwent another examination in May 2011; however, the examiner did not have the claims file for review.  In a June 2011 addendum, the examiner stated that he had reviewed the claims file and it did show treatment for otitis media in 1981 and otitis externa in May 2004, but he did not find any evidence of either on current examination.  He stated further that he could not relate the current examination with the 1981 finding of otitis externa without resorting to mere speculation.  

On review of the claims file, the Board observes that VA treatment records reflect numerous complaints of right ear pain, pressure and other symptoms, as well as inflammation noted on clinical observation.  Some of these complaints were in the context of additional symptoms that were diagnosed as upper respiratory infections and at other times were not associated with any diagnosis.  However, the records do reflect specific diagnoses of otitis externa in May 2004, September 2007, October 2008, November 2009, and July 2010.  Findings of otitis media are noted in October 2008 and May 2011 treatment records.  These findings were based upon the Veteran's complaints of right ear pain and pressure and clinical observation of right ear inflammation.  In addition, a review of Virtual VA shows the additional diagnosis and treatment for otitis externa in September 2011.  As such, the Board finds the June 2011 VA examination report is inadequate for rating purposes as it lacks a factual predicate and is not representative of the evidence located in the claims file.  Thus, Veteran must be afforded a new VA examination.  

Finally, the Board notes that in a March 2010 rating decision, the RO denied increased ratings for hypertension and for third degree burns of the right ankle and foot, status post skin grafting of the right ankle with traumatic arthritis.  In a statement received by VA in December 2010, the Veteran expressed disagreement with that rating decision.  The RO has not issued the Veteran a Statement of the Case (SOC) with respect to these issues.  Under the circumstances, the Board has no discretion and is obliged to remand these issues to the RO for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999). 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide or identify any additional pertinent VA or private treatment records dated since November 2011.  The RO is also requested to obtain a copy of the March 2004 VA spine examination report and associate this record with the claims file.  All identified records should be associated with the claims file after receipt of any necessary authorizations.  All efforts to obtain such records should be fully documented.

2.  Notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service folliculitis and right ear symptoms; as well as his difficulties with his service-connected lumbosacral strain.  He should be provided a reasonable amount of time to submit this lay evidence.

3.  After any additional, pertinent evidence is associated with the claims file, schedule the Veteran for a new VA examination before an appropriate medical examiner to determine the nature and etiology of his claimed folliculitis and right ear disability.  The examiner should opine as to whether it is at least as likely as not that any folliculitis and right ear disability had onset in service or is otherwise causally related to service.  All necessary testing should be conducted.  The Veteran's claims folder, including a copy of this Remand, should be available to the examiner and reviewed in conjunction with the examination.  

With respect to the right ear disability, the examiner's report should include a discussion of the Veteran's documented medical history, to include as noted in the September 1981 service treatment records, and the post-service diagnoses of otitis media and otitis externa cited in the abovementioned VA treatment records.

All findings, along with a fully articulated medical rationale for all opinions expressed, should be set forth in the examination report(s).  In addition, the examiner(s) must acknowledge and discuss the Veteran's competent and credible report regarding a continuity of right ear and folliculitis symptomatology since service.  

4.  After any additional evidence is associated with the claims file or otherwise made available, the Veteran should be scheduled for a VA lumbar spine examination before an examiner with the appropriate expertise to determine the current nature, extent, and severity of his service-connected lumbosacral strain.  A copy of the claims file should be made available to the examiner.  

All appropriate tests should be conducted, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's back, i.e., the extent of his pain-free motion.  

The examiner should also express an opinion as to whether pain in the lumbar region could significantly limit functional ability during flare-ups or during periods of repeated use, noting, if feasible, the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups.

The examiner should also identify any neurologic impairment related to the back disability.  

In addition, if possible, the examiner should state whether the back disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.  

The examiner is further asked to evaluate and discuss the effect of the Veteran's service-connected lumbosacral disability on his employability.  The examiner should opine as to whether it is at least as likely as not that this disability, without consideration of his nonservice-connected disabilities, renders him unable to secure or follow a substantially gainful occupation.  All findings and conclusions must be set forth in a legible report.

5.  Issue the Veteran an SOC with respect to his claims of increased ratings for hypertension and for third degree burns of the right ankle and foot, status post skin grafting of the right ankle with traumatic arthritis, to include notification of the need to timely file a Substantive Appeal to perfect his appeal on these issues.

6.  Then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided an SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


